 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) is made June 4, 2019 (“Effective Date”), by
and between OncoCyte, Corporation (the “Company”), a California corporation
located at 1010 Atlantic Avenue, Suite 102, Alameda, California 94501 and Ronald
A. Andrews (“Executive”).

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1. Engagement; Position and Duties.

 

(a) Position and Duties. The Company agrees to employ Executive, commencing July
1, 2019 (the “Commencement Date”), in the position of President and Chief
Executive Officer to perform the duties as outlined on Exhibit A and as the
Board of Directors of the Company (the “Board of Directors”) may from time to
time direct or require. Executive shall report to the Board of Directors.
Executive shall devote best efforts, skills and abilities, on a full-time basis,
exclusively to the Company’s business, except as set forth in subsection (c)
below. Executive covenants and agrees to faithfully adhere to and fulfill such
policies as are established from time to time by the Board of Directors or the
Company (“Policies”).

 

(b) Performance of Services for Subsidiaries. Executive acknowledges and agrees
that although OncoCyte does not have any subsidiaries as of the Effective Date,
it is possible that OncoCyte will organize or acquire one or more subsidiary
companies in the future, which may be wholly-owned or partially owned by
OncoCyte (each a “Subsidiary”). In addition to the performance of services for
Company, Executive shall, to the extent so required by Company, also perform
services for one or more members of a consolidated group of which Company is a
part (“Subsidiary”), provided that such services are consistent with the kind of
services Executive performs or may be required to perform for Company under this
Agreement. If Executive performs any services for any Subsidiary, Executive
shall not be entitled to receive any compensation or remuneration in addition to
or in lieu of the compensation and remuneration provided under this Agreement on
account of such services for the Subsidiary. The Policies will govern
Executive’s employment by Company and any Subsidiaries for which Executive is
asked to provide Services. In addition, Executive covenants and agrees that
Executive will faithfully adhere to and fulfill such additional policies as may
be established from time to time by the board of directors of any Subsidiary for
which Executive performs services, to the extent that such policies and
procedures differ from or are in addition to the Policies adopted by Company.

 

(c) No Conflicting Obligations. Executive represents and warrants to Company
that Executive is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with Executive’s obligations under this
Agreement or that would prohibit Executive, contractually or otherwise, from
performing Executive’s duties as under this Agreement and the Policies.
Notwithstanding the foregoing, Company acknowledges that Executive owns a
membership interest in Bethesda Group, LLC (“Bethesda Group”) and, in connection
therewith, Executive provides consulting services to clients of Bethesda Group.
Executive may continue servicing his existing clients of Bethesda Group through
August 31, 2019; provided that (i) such obligations shall not materially impair
Executive’s duties to the Company, and (ii) he does not provide services to any
client of Bethesda Group in fields of (x) blood or urine tests for the diagnosis
or detection of cancer, and (y) immunology, unless the performance of such
services has been approved in advance by the Chairman of the Board of the
Company.

 

  Page 1

 

 

(d) No Unauthorized Use of Third Party Intellectual Property. Executive
represents and warrants to Company that Executive will not use or disclose, in
connection with Executive’s employment by Company or any Subsidiary, any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that Company or a Subsidiary holds a
valid license or other written permission for such use from the owner(s)
thereof. Executive represents and warrants to Company that Executive has
returned all property and confidential information belonging to any prior
employer.

 

2. Compensation

 

(a) Salary. During the term of Executive’s employment, Company shall pay to the
Executive a salary of $480,000 annually. Executive’s salary shall be paid in
equal semi-monthly installments, consistent with Company’s regular salary
payment practices. Executive’s salary may be increased from time-to-time by
Company, in Company’s sole and absolute discretion, without affecting this
Agreement.

 

(b) Bonus. Executive may be eligible for an annual bonus, as may be approved by
the Board of Directors in its discretion, based on Executive’s achievement of
predetermined Company and individual objectives set by the Board of Directors,
or the Compensation Committee of the Board of Directors, from time to time, with
a target of bonus payment up to 100% of Executive’s annual salary based on full
attainment of such objectives, and subject to the discretion of the Board of
Directors or Compensation Committee to award a larger bonus for exceptional
performance . The Company may pay any such bonus in cash, in shares of Company
common stock, or in shares of other Company equity securities under the
Company’s 2018 Equity Incentive Plan or any successor or additional plan that
has been approved by the Company’s shareholders and that provides for awards of
Company common stock or other Company equity securities. The value of any such
shares of common stock or other equity securities shall be the fair market value
thereof determined as provided in the applicable plan pursuant to which such
shares of common stock or other equity securities are issued. Executive also
agrees that the Board of Directors and Company are not obligated to adopt any
bonus plan, to maintain in effect any bonus plan that may now be in effect or
that may be adopted during the term of Executive’s employment, or to pay
Executive a bonus unless a bonus is earned under the terms and conditions of any
bonus plan adopted by Company provided, that unless otherwise provided in a
bonus plan or award or in this Agreement, a bonus shall not be earned until paid
and shall not be paid unless Executive remains an employee of Company on the
date of payment.

 

  Page 2

 

 

(c) Stock Options. The Company shall grant Executive the following “Awards”
under the Company’s 2018 Equity Incentive Plan (the “Plan”): (i) options to
purchase 950,000 shares of Company “Common Stock,” as defined in the Plan,
effective on the Commencement Date provided that Executive has commenced his
employment on that date (the “Initial Grant”); (ii) options to purchase 50,000
shares of Common Stock, effective on upon Executive’s completion of one year of
continuous service as an employee of the Company or of a Subsidiary from the
date of this Agreement (the “Second Grant”), and (iii) restricted stock units
(“RSUs”) with respect to 65,000 shares of Common Stock, effective upon
Executive’s completion of one year of continuous service as an employee of the
Company or of a Subsidiary from the date of this Agreement. The exercise price
of the options in the Initial Grant and Second Grant shall be the fair market
value of a share of Company Common Stock on the applicable effective date of
grant, determined in accordance with the Plan. Executive shall execute a stock
option agreement and an RSU agreement provided by the Company consistent with
the terms of the option grants and RSU grant and the Plan.

 

(i) The options in the Initial Grant shall vest and thereby become exercisable
as follows: twenty-five percent of the options shall vest upon Executive’s
completion of one year of continuous service as an employee of Company or of a
Subsidiary from the effective date of the Initial Grant, and the balance of the
options shall vest in 36 equal monthly installments, commencing on the first
anniversary of the effective date of the Initial Grant, subject to Executive’s
continued service as an employee of the Company or of a Subsidiary on the
applicable vesting date.

 

(ii) The options in the Second Grant shall vest and thereby become exercisable
upon Executive’s completion of one year of continuous service as an employee of
Company or of a Subsidiary from the effective date of the Second Grant.

 

(iii) The RSUs shall vest upon Executive’s completion of one year of continuous
service as an employee of Company or of a Subsidiary from the effective date of
the grant. Vested RSUs shall be settled in shares of Common Stock, provided,
however, that, the Company may, in its sole discretion, elect to pay cash or
part cash and part Common Stock in lieu of delivering only shares of Common
Stock for vested RSUs. The amount of cash, if any, paid in lieu of delivery of
shares of Common Stock shall be determined in accordance with Section 7.2(e) of
the Plan.

 

(iv) Continuous service shall have the meaning ascribed in the Plan. Except to
the extent that provisions of the Plan relating to termination of continuous
service as an employee apply to the termination of options, to the extent not
exercised, the options shall expire ten years from the effective date of grant.
The options shall be incentive stock options to the extent permitted by Section
422 of the Internal Revenue Code.

 

  Page 3

 

 

(d) Expense Reimbursements. Company or a Subsidiary shall reimburse Executive
for reasonable travel and other business expenses (including, without
limitation, reasonable travel and accommodation expenses of commuting to
Company’s current primary workplace) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers.

 

(e) Benefit Plans. Executive may be eligible (to the extent Executive qualifies)
to participate in certain retirement, pension, life, health, accident and
disability insurance, equity incentive plan or other similar employee benefit
plans, which may be adopted by Company for its executive officers or other
employees. Company and the Subsidiaries have the right, at any time and without
any amendment of this Agreement, and without prior notice to or consent from
Executive, to adopt, amend, change, or terminate any such benefit plans that may
now be in effect or that may be adopted in the future, in each case without any
further financial obligation to Executive; provided that such unilateral change
does apply to Executive in a manner different than other Company executives or
employees of a comparable executive level, except for changes required by
applicable federal, state, or local law, or implemented in response to any
change of federal, state or local law or regulation. Any benefits to which
Executive may be entitled under any benefit plan shall be governed by the terms
and conditions of the applicable benefit plan, and any related plan documents,
as in effect from time to time. If Executive receives any grant of stock options
or stock or stock related equity awards (“Awards”) under any stock option plan,
stock purchase plan, or other equity incentive plan of Company (an “Equity
Plan”), the terms and conditions of the Award, and Executive’s rights with
respect to the Award, shall be governed by (i) the terms of the Equity Plan, as
the same may be amended from time to time, and (ii) the terms and conditions of
any stock option agreement, stock purchase agreement, or other agreement that
Executive may sign or be required to sign with respect to any Award.

 

(f) Vacation; Sick Leave. Executive shall be entitled to 20 paid time off days
(accrued on a biweekly pay period basis and capped at 1.5 times the yearly
accrual), 24 hours of annual sick leave, without reduction in compensation,
during each calendar year, or as may be provided by the Policies. Executive’s
vacation shall be taken at such time as is consistent with the needs and
Policies of Company and its Subsidiaries. All vacation days and sick leave days
shall accrue annually based upon days of service. Executive’s right to leave
from work due to illness is subject to the Policies and the provisions of this
Agreement governing termination due to disability, sickness or illness. The
Policies governing the disposition of unused vacation days and sick leave days
remaining at the end of Company’s fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.

 

(g) Indemnification. The Company shall enter into the Company’s standard form
indemnification agreement for officers and directors with Executive.

 

  Page 4

 

 

3. Competitive Activities. During the term of Executive’s employment, and for
twelve (12) months thereafter, Executive shall not, for Executive or any third
party, directly or indirectly employ, solicit for employment or recommend for
employment any person employed by Company or any Subsidiary. During the term of
Executive’s employment, Executive shall not, directly or indirectly as an
employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of Company or any Subsidiary, other than
with respect to passive investments that do not exceed one percent (1%) of any
class of the issued and outstanding equity securities of a company with a class
of equity securities registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended. For the avoidance of doubt, subject to the
limitation stated in Section 1(c), Executive may retain Executive’s membership
interest in Bethesda Group so long as, from and after August 31, 2019 throughout
the remainder of the term of Executive’s employment with Company or any
Subsidiary, Executive does not provide services to the clients of Bethesda Group
in connection therewith. Executive acknowledges that there is a substantial
likelihood that the activities described in this Section would (a) involve the
unauthorized use or disclosure of Company’s or a Subsidiary’s Confidential
Information and that use or disclosure would be extremely difficult to detect,
and (b) result in substantial competitive harm to the business of Company or a
Subsidiary. Executive has accepted the limitations of this Section as a
reasonably practicable and unrestrictive means of preventing such use or
disclosure of Confidential Information and preventing such competitive harm.

 

4. Inventions/Intellectual Property/Confidential Information. Executive
acknowledges the execution and delivery to Company of an Employee Confidential
Information and Inventions Assignment Agreement” (the “Confidentiality and IP
Agreement”), attached hereto as Exhibit B.

 

5. Termination of Employment. Executive understands and agrees that Executive’s
employment has no specific term. This Agreement, and the employment
relationship, are “at will” and may be terminated by Executive or by Company
(and the employment of Executive by any Subsidiary by be terminated by the
Subsidiary) with or without cause at any time by notice given orally or in
writing. Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive’s employment, Company and the
Subsidiaries shall have no further obligation to Executive, by way of
compensation or otherwise, as expressly provided in this Agreement or in any
separate employment agreement that might then exist between Executive and a
Subsidiary.

 

(a) Payments Due Upon Termination of Employment. Upon termination of Executive’s
employment with Company at any time and for any reason, in the event of the
termination of Executive’s employment by Company for Cause, or termination of
Executive’s employment as a result of death, Disability, or resignation,
Executive will be entitled to receive only the severance benefits set forth
below, and Executive will not be entitled to any other compensation, award, or
damages with respect to Executive’s employment or termination of employment.

 

(i) Termination for Cause, Death, Disability, or Resignation without Good
Reason. In the event of the termination of Executive’s employment by Company for
Cause, or termination of Executive’s employment as a result of death,
Disability, or resignation, Executive will be entitled to receive payment for
all accrued but unpaid salary actually earned prior to or as of the date of
termination of Executive’s employment, and vacation or paid time off accrued as
of the date of termination of Executive’s employment. Executive will not be
entitled to any cash severance benefits or additional vesting of any stock
options or other equity or cash awards except in the event of termination of
Executive’s employment by Company without Cause or if Executive resigns for Good
Reason.

 

  Page 5

 

 

(ii) Termination Without Cause or Resignation for Good Reason. In the event of
termination of Executive’s employment by Company without Cause or Executive
resigns for Good Reason, Executive will be entitled to (A) the benefits set
forth in paragraph (a)(i) of this Section; (B) six months base salary if
Executive has been employed by the Company as Chief Executive Officer for less
than one year, or twelve (12) months’ base salary if Executive has been employed
by the Company as Chief Executive Officer for at least one year, which may be
paid in a lump sum or, at the election of the Company, in installments
consistent with the payment of Executive’s salary while employed by the Company,
subject to such payroll deductions and withholdings as are required by law; (C)
payment of such portion of any bonus earned through the actual attainment of
such objective performance goals as may have been set by the Compensation
Committee or Board of Directors for the earning of a bonus for the year in which
Executive was terminated without Cause, subject to such payroll deductions and
withholdings as are required by law; (D) payment, for a period of twelve months,
of any health insurance benefits that Executive was receiving at the time of
termination of Executive’s employment under a Company employee health insurance
plan subject to COBRA and (E) (1) Executive’s unvested stock options that would
were scheduled to vest based on the passage of time during the twelve months
following the date of termination of Executive’s employment shall vest, and (2)
his unvested stock options that vest based on the attainment of performance
goals or milestones shall vest (a) fully to the extent such performance goals or
milestones have been achieved as of the date of termination of his employment,
as determined by the Board of Directors or Compensation Committee, and (b) pro
rata to the extent of pro rata achievement of performance goals or milestones,
as determined by the Board of Directors or Compensation Committee, during the
elapsed portion of the performance period ending on the date of termination of
his employment. This paragraph shall not apply to (x) termination of Executive’s
employment by a Subsidiary if Executive remains employed by Company, or (y)
termination of Executive’s employment by Company if Executive remains employed
by a Subsidiary in a manner that does not constitute a diminution in Executive’s
authority, duties, or responsibility.

 

(iii) Change of Control. If Company (or any successor in interest to Company
that has assumed Company’s obligation under this Agreement) terminates
Executive’s employment without Cause or Executive resigns for Good Reason within
twelve (12) months following a Change in Control, Executive will be entitled to
(A) the benefits set forth in paragraph (a)(i) and (a)(ii) of this Section, (B)
one hundred percent (100%) of Executive’s unvested stock options that vest based
on the passage of time shall vest, and (C) his unvested stock options that vest
based on the attainment of performance goals or milestones shall vest (1) fully
to the extent such performance goals or milestones have been achieved as of the
date of termination of his employment, as determined by the Board of Directors
or Compensation Committee, and (2) pro rata to the extent of pro rata
achievement of performance goals or milestones, as determined by the Board of
Directors or Compensation Committee, during the elapsed portion of the
performance period ending on the date of termination of his employment. This
paragraph shall not apply to (x) termination of Executive’s employment by a
Subsidiary if Executive remains employed by Company or a successor in interest,
or (y) termination of Executive’s employment by Company or a successor in
interest if Executive remains employed by a Subsidiary in a manner that does not
constitute a diminution in Executive’s authority, duties, or responsibility.

 

  Page 6

 

 

(b) Release. The Company’s obligation to make such payments under paragraphs
(a)(ii) and (a)(iii) of this Section and provide any other such benefits
contemplated herein shall be contingent upon:

 

(i) Executive’s execution of a release in a form reasonably acceptable to the
Company (the “Release”), which Release must be signed and any applicable
revocation period with respect thereto must have expired by the 30th day
following Executive’s termination of employment. The Release will not waive any
of Executive’s rights, or obligations of the Company or its successor in
interest and the Subsidiaries, regarding: (1) any right to indemnification
and/or contribution, advancement or payment of related expenses Executive may
have pursuant to the Company’s Bylaws, Articles of Incorporation, under any
written indemnification or other agreement between the parties, and/or under
applicable law; (2) any rights that Executive may have to insurance coverage
under any directors and officers liability insurance, other insurance policies
of the Company, COBRA or any similar state law; (3) any claims for worker’s
compensation, state disability or unemployment insurance benefits, or any other
claims that cannot be released as a matter of applicable law; (4) rights to any
vested benefits under any stock, compensation or other employee benefit plan of
the Company; (5) any rights Executive may have as an existing shareholder of the
Company; and (6) any claims arising after the effective date of the Release.
Nothing in the Release or any other agreement between Executive and the Company
will prohibit or prevent Executive from providing truthful testimony or
otherwise responding accurately and fully to any question, inquiry or request
for information or documents when required by legal process, subpoena, notice,
court order or law (including, without limitation, in any criminal, civil, or
regulatory proceeding or investigation), or as necessary in any action for
enforcement or claimed breach of this Agreement or any other legal dispute with
the Company. If the Release has been signed and any applicable revocation period
has expired prior to the 30th day following Executive’s termination of
employment, then the severance payments above may be made on such earlier date;
provided, however, that if the 30th day following Executive’s termination of
employment occurs in the calendar year following the year of Executive’s
termination date, then the payments shall not be made earlier than January 1 of
such subsequent calendar year; and

 

  Page 7

 

 

(ii) Executive’s tendering a written resignation as a director, if serving as a
director of Company or any Subsidiary, as provided in Section 7.

 

(c) Section 280G of the Code.

 

(i) Notwithstanding anything in this Agreement to the contrary, if any payment,
distribution, or other benefit provided by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (collectively, the “Payments”), (x)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (y) but for this Section 5(c) would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision thereto (the
“Excise Tax”), then the Payments shall be either: (A) delivered in full pursuant
to the terms of this Agreement, or (B) delivered to such lesser extent as would
result in no portion of the payment being subject to the Excise Tax, as
determined in accordance with Section 5(b).

 

(ii) The determination of whether Section 5(c)(i)(A) or Section 5(c)(i)(B) shall
be given effect shall be made by the Company on the basis of which of such
clauses results in the receipt by Executive of the greater Net After-Tax Receipt
(as defined herein) of the aggregate Payments. The term “Net After-Tax Receipt”
shall mean the present value (as determined in accordance with Section 280G of
the Code) of the payments net of all applicable federal, state and local income,
employment, and other applicable taxes and the Excise Tax.

 

(iii) If Section 5(c)(i)(B) is given effect, the reduction shall be accomplished
in accordance with Section 409A of the Code and the following: first by
reducing, on a pro rata basis, cash Payments that are exempt from Section 409A
of the Code; second by reducing, on a pro rata basis, other cash Payments; and
third by forfeiting any equity-based awards that vest and become payable,
starting with the most recent equity-based awards that vest, to the extent
necessary to accomplish such reduction.

 

(iv) Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5(c) shall be made by the Company’s
independent accountants or compensation consultants (the “Third Party”), and all
such determinations shall be conclusive, final and binding on the parties
hereto. The Company and Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this Section 5(c). The Third Party shall provide
detailed supporting calculations both to the Company and Executive. The Company
shall bear all fees and costs of the Third Party with respect to all
determinations under or contemplated by this Section 5(c).

 

  Page 8

 

 

(v) If, at the time of a transaction giving rise to Payments that could
constitute “parachute payments” within the meaning of Section 280G of the Code,
the stock of the Company is not readily tradable on an established securities
market and the Company determines that the exemption described in Section
280G(b)(5) of the Code would apply to the Payments if the requisite shareholder
approval is obtained in accordance with the terms and conditions of Section 280G
of the Code, the Company shall use commercially reasonable efforts to seek the
requisite shareholder approval of the Payments such that no Payments would
constitute “excess parachute payments.”

 

(d) Definitions. For purposes of this Section, the following definitions shall
apply:

 

(i) “Affiliated Group” means (A) a Person and one or more other Persons in
control of, controlled by, or under common control with such Person; and (B) two
or more Persons who, by written agreement among them, act in conceit to acquire
Voting Securities entitling them to elect a majority of the directors of
Company.

 

(ii) “Cause” shall mean a termination of Executive’s employment based upon a
finding by a majority of the Board of Directors of the Company or its successor,
acting in good faith and based on its reasonable belief at the time, that
Executive (a) has refused to perform the explicitly stated or reasonably
assigned, lawful, and material duties required by Executive’s position (other
than by reason of a disability or analogous condition) which failure has
continued, in whole or in part, for a period of at least fifteen (15) days after
a written notice of demand for performance, signed by a duly authorized officer
of the Company, has been delivered to Executive specifying the manner in which
Executive has failed substantially to perform; (b) has committed or engaged in a
material act of theft, embezzlement, dishonesty or fraud, a breach of
confidentiality, an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information; (c) has
breached a material fiduciary duty, or willfully and materially violated any
other duty, law, rule, or regulation relating to the performance of Executive’s
duties to the Company or material policy of the Company or its successor; (d)
has been convicted of, or pled guilty or nolo contendere to, misdemeanor
involving moral turpitude or a felony; provided, however, that any crime for
which vicarious liability is imposed upon Executive by reason of Executive’s
position with the Company, and not by reason of Executive’s conduct or
omissions, shall be disregarded for purposes of this clause (d); (e) has
willfully and materially breached any of the provisions of any agreement with
the Company or its successor which causes material injury to the Company
provided, however, if the breach and injury to the Company are reasonably likely
to be fully curable within fifteen (15) days as determined by a majority of the
Board of Directors acting in good faith, the Company’s termination rights under
this clause (e) shall not be effective unless Executive fails to fully cure such
cause to the satisfaction of the Company within fifteen (15) days after the
Company gives Executive written notice thereof; (f) has willfully engaged in
unfair competition with, or otherwise acted intentionally in a manner materially
injurious to the reputation, business or assets of, the Company or its
successor; (g) has improperly induced a vendor or customer to break or terminate
any material contract with the Company or its successor or induced a principal
for whom the Company or its successor acts as agent to terminate such agency
relationship; or (h) has obtained, in connection with any transaction in which
Company, any Subsidiary, or any of Company’s affiliates is a party, a material
undisclosed financial benefit for Executive or for any member of Executive’s
immediate family or for any corporation, partnership, limited liability company,
or trust in which Executive or any member of Executive’s immediate family owns a
material financial interest. For purposes of this Agreement, no act or failure
to act on Executive’s part will be considered “willful” unless it is done, or
omitted to be done, by Executive intentionally, not in good faith or without
reasonable belief that the action or omission was in the best interest of the
Company.

 

  Page 9

 

 

(iii) “Change of Control” means (A) the acquisition of Voting Securities of
Company by a Person or an Affiliated Group entitling the holder thereof to elect
a majority of the directors of Company; provided, that an increase in the amount
of Voting Securities held by a Person or Affiliated Group who on the date of
this Agreement owned beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 10% of the Voting Securities shall not constitute a Change of Control;
and provided, further, that an acquisition of Voting Securities by one or more
Persons acting as an underwriter in connection with a sale or distribution of
such Voting Securities shall not constitute a Change of Control under this
clause (A); (B) the sale of all or substantially all of the assets of Company;
or (C) a merger or consolidation of Company with or into another corporation or
entity in which the stockholders of Company immediately before such merger or
consolidation do not own, in the aggregate, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); provided, however, that in no
event shall any transaction described in clauses (A), (B) or (C) be a Change of
Control if all of the Persons acquiring Voting Securities or assets of Company
or merging or consolidating with Company are one or more Subsidiaries.

 

(iv) “Disability” shall mean Executive’s inability to perform the essential
functions of Executive’s job responsibilities for a period of one hundred eighty
(180) days in the aggregate in any twelve (12) month period.

 

(v) “Good Reason” shall mean the occurrence of any of the following events or
circumstances without Executive’s written consent: (i) a material diminution in
Executive’s base salary; (ii) a material diminution in Executive’s authority,
duties or responsibility (for example, if Executive is required to report to
anyone other than a Chief Executive Officer or the Board of Directors of the
Company (or a Subsidiary) or the successor of the Company); (iii) a material
change in the principal geographic location at which Executive performs services
(a change in location of Company’s office at which Executive will primarily work
will be considered material only if it increases Executive’s current one-way
commute by more than fifty (50) miles); (iv) any requirement that Executive
engage in any illegal or unethical conduct; (v) a material breach by the Company
of this Agreement; or (vi) Executive’s primary role being moved to a Subsidiary,
unless Executive reasonably agrees to the move of the primary role, which
agreement shall not be unreasonably withheld.

 

  Page 10

 

 

(vi) “Person” means any natural person or any corporation, partnership, limited
liability company, trust, unincorporated business association, or other entity.

 

(vii) “Voting Securities” means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.

 

6. Turnover of Property and Documents on Termination. Executive agrees that on
or before termination of Executive’s employment, Executive will return to
Company, and all Subsidiaries, all equipment and other property belonging to
Company and the Subsidiaries, and all originals and copies of confidential
information (in any and all media and formats, and including any document or
other item containing Confidential Information as defined in Exhibit B ) in
Executive’s possession or control, and all of the following (in any and all
media and formats, and whether or not constituting or containing confidential
information) in Executive’s possession or control: (a) lists and sources of
customers; (b) proposals or drafts of proposals for any research grant, research
or development project or program, marketing plan, licensing arrangement, or
other arrangement with any third party; (c) reports, notations of the Executive,
laboratory notes, specifications, and drawings pertaining to the research,
development, products, patents, and technology of Company and any Subsidiaries;
(d) any and all intellectual property developed by Executive during the course
of employment; and (e) the manual and memoranda related to the Policies. To the
extent there is a conflict between this Section 6 and the Confidentiality and IP
Agreement executed by the Executive, the Confidentiality and IP Agreement
provisions control.

 

7. Resignation as a Director on Termination of Employment. If Executive’s
employment by Company is terminated for any reason or for no reason, whether by
way of resignation, Disability, or termination by Company with or without Cause,
and if Executive is then a member of the Board of Directors of Company or any
Subsidiary, Executive shall within two business days after such termination of
employment resign from the Board of Directors of Company and from the board of
directors of each and every Subsidiary, by delivering to Company (and each
Subsidiary, as applicable) a letter or other written communication addressed to
the Board of Directors of Company (and each Subsidiary, as applicable) stating
that Executive is resigning from the Board of Directors of Company (and each
Subsidiary, as applicable) effective immediately. A business day shall be any
day other than a Saturday, Sunday, or federal holiday on which federal offices
are closed.

 

  Page 11

 

 

8. Arbitration. It is the intention of Executive and Company that the Federal
Arbitration Act and the California Arbitration Act shall apply with respect to
the arbitration of disputes, claims, and controversies pursuant to, arising
under, or in connection with this Agreement. Except for injunctive proceedings
against unauthorized disclosure of confidential information, any and all claims
or controversies between Company or any Subsidiary and Executive, including but
not limited to (a) those involving the construction or application of any of the
terms, provisions, or conditions of this Agreement or the Policies; (b) all
contract or tort claims of any kind; and (c) any claim based on any federal,
state, or local law, statute, regulation, or ordinance, including claims for
unlawful discrimination or harassment, shall be settled by arbitration in
accordance with the then current Employment Dispute Resolution Rules of the
American Arbitration Association or the Employment Arbitration Rules &
Procedures of the Judicial Arbitration and Mediation Service (“JAMS”), as
selected by Company or a Subsidiary. Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction over Company and
Executive. The location of the arbitration shall be San Francisco, California.
Unless Company or a Subsidiary and Executive mutually agree otherwise, the
arbitrator shall be a retired judge selected from a panel provided by the
American Arbitration Association, or the Judicial Arbitration and Mediation
Service (JAMS). Company, or a Subsidiary, if the Subsidiary is a party to the
arbitration proceeding, shall pay the arbitrator’s fees and costs. Executive
shall pay for Executive’s own costs and attorneys’ fees, if any. Company and any
Subsidiary that is a party to an arbitration proceeding shall pay for its own
costs and attorneys’ fees, if any. However, if any party prevails on a statutory
claim which affords the prevailing party attorneys’ fees, the arbitrator may
award reasonable attorneys’ fees and costs to the prevailing party.

 

EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.

 

9. Severability. In the event that any of the provisions of this Agreement or
the Policies shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies. In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.

 

10. Agreement Read and Understood. Executive acknowledges that Executive has
carefully read the terms of this Agreement, that Executive has had an
opportunity to consult with an attorney or other representative of Executive’s
own choosing regarding this Agreement, that Executive understands the terms of
this Agreement and that Executive is entering this Agreement of Executive’s own
free will.

 

11. Complete Agreement, Modification. This Agreement is the complete agreement
between Executive and Company on the subjects contained in this Agreement. This
Agreement supersedes and replaces all previous correspondence, promises,
representations, and agreements, if any, either written or oral with respect to
Executive’s employment by Company or any Subsidiary and any matter covered by
this Agreement. No provision of this Agreement may be modified, amended, or
waived except by a written document signed both by Company and Executive.

 

  Page 12

 

 

12. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of California.

 

13. Assignability. This Agreement, and the rights and obligations of Executive
and Company under this Agreement, may not be assigned by Executive. Company may
assign any of its rights and obligations under this Agreement to any successor
or surviving corporation, limited liability company, or other entity resulting
from a merger, consolidation, sale of assets, sale of stock, sale of membership
interests, or other reorganization, upon condition that the assignee shall
assume, either expressly or by operation of law, all of Company’s obligations
under this Agreement.

 

14. Survival. This Section 14 and the covenants and agreements contained in
Sections 4 and 6 of this Agreement shall survive termination of this Agreement
and Executive’s employment.

 

15. Notices. Any notices or other communication required or permitted to be
given under this Agreement shall be in writing and shall be mailed by certified
mail, return receipt requested, or sent by next business day air courier
service, or personally delivered to the party to whom it is to be given at the
address of such party set forth on the signature page of this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 15).

 

[Signatures to the Employment Agreement Are Found on the Following Page]

 

  Page 13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

EXECUTIVE:

 

  /s/ Ronald Andrews     Ronald Andrews     Address:
_____________________________________     Mailing Address:
_______________________________  

 

COMPANY:

 

ONCOCYTE CORPORATION

 

By: /s/ Albert Parker     Albert Parker     Chief Operating Officer     OncoCyte
Corporation     1010 Atlantic Avenue, Suite 102     Alameda, California 94501  

 

[Signature Page to the Employment Agreement]

 

  Page 14

 

 

EXHIBIT A

 

Job Title: President and Chief Executive Officer

 

Description of Job and Duties: Executive shall perform the duties and functions
as are normally carried out by a Chief Executive Officer of a developer of
cancer diagnostic tests and products of a size comparable to OncoCyte that has a
class equity securities registered under Section 12 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as the Board of Directors of
OncoCyte (the “Board of Directors”) shall from time to time reasonably
determine.

 

As the most senior executive in the Company, Executive will provide technical
expertise, business strategy and leadership, including advising the Board of
Directors, and actively participating in the planning, decision-making and
execution of the Company’s diagnostic test development, commercialization, and
strategic plans.

 

Additional representative responsibilities will include, but not necessarily be
limited to, the following:

 

  ● Collaborate with other senior management and the Board of Directors to
develop, refine and implement the Company’s strategic plan.   ● In collaboration
with the Chief Financial Officer, creating strategic and business plans,
creating financing plans, and executing equity and debt transactions as approved
by the Board of Directors.   ● In collaboration with the Chief Financial
Officer, Executive will have responsibility for compliance with all Exchange Act
filing and reporting obligations, and the design, establishment, implementation
and maintenance of procedures and internal control over financial reporting, and
the review and evaluation of the effectiveness of such procedures and internal
control.   ● Work closely with senior management to assess and execute potential
partnering opportunities and collaborations.   ● Ensure an effective investor
relations function and, with the Chief Financial Officer, serve as a primary
point of contact with institutional investors, analysts and shareholders.   ●
Participate actively in meetings of the Board of Directors and committees of the
Board of Directors and provide the Board of Directors and its committees with
advice and counsel on matters pertaining to the Company’s business operations,
governance, and corporate compliance.

 

   

 

 







Exhibit B

 

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

In consideration of my employment or continued employment by Oncocyte
Corporation its subsidiaries, parents, affiliates, successors and assigns
(together “Company”), and the compensation paid to me now and during my
employment with Company, I, Ronald Andrews, hereby enter into this Employee
Confidential Information and Invention Assignment Agreement (the “Agreement”)
and agree as follows:

 

1. Confidential Information Protections.

 

1.1 Recognition of Company’s Rights; Nondisclosure. I understand and acknowledge
that my employment by Company creates a relationship of confidence and trust
with respect to Company’s Confidential Information (as defined below) and that
Company has a protectable interest therein. At all times during and after my
employment, I will hold in confidence and will not disclose, use, lecture upon,
or publish any of Company’s Confidential Information, except as such disclosure,
use or publication may be required in connection with my work for Company, or
unless an officer of Company expressly authorizes such disclosure. I will obtain
Company’s written approval before publishing or submitting for publication any
material (written, oral, or otherwise) that discloses and/or incorporates any
Confidential Information. I hereby assign to Company any rights I may have or
acquire in such Confidential Information and recognize that all Confidential
Information shall be the sole and exclusive property of Company and its assigns.
I will take all reasonable precautions to prevent the inadvertent accidental
disclosure of Confidential Information. Notwithstanding the foregoing, pursuant
to 18 U.S.C. Section 1833(b), I shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that: (1) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

 

1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information of Company. By way of
illustration but not limitation, “Confidential Information” includes (a) trade
secrets, inventions, algorithms, mask works, ideas, processes, formulas,
software in source or object code, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs and techniques and
any other proprietary technology and all Intellectual Property Rights (as
defined below) therein (collectively, “Inventions”), and genetic and protein
biomarkers of any and all kinds used in or related to Company diagnostic tests,
products, or research, even if not patented or patentable; (b) information
regarding research, development, new products, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
margins, discounts, credit terms, pricing and billing policies, quoting
procedures, methods of obtaining business, forecasts, future plans and potential
strategies, financial projections and business strategies, operational plans,
financing and capital-raising plans, activities and agreements, internal
services and operational manuals, methods of conducting Company business,
suppliers and supplier information, and purchasing; (c) information regarding
customers and potential customers of Company, including customer lists, names,
representatives, their needs or desires with respect to the types of products or
services offered by Company, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services provided or sought to be
provided to customers and potential customers of Company and other non-public
information relating to customers and potential customers; (d) information
regarding any of Company’s business partners and their services, including
names, representatives, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services received by Company, and
other non-public information relating to business partners; (e) information
regarding personnel, employee lists, compensation, and employee skills; and (f)
any other non-public information which a competitor of Company could use to the
competitive disadvantage of Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which was known
to me prior to my employment with Company or which is generally known in the
trade or industry through no breach of this Agreement or other act or omission
by me, and I am free to discuss the terms and conditions of my employment with
others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.

 

1.3 Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data or information (“Third Party Information”)
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the term of
my employment and thereafter, I will hold Third Party Information in confidence
and will not disclose to anyone (other than Company personnel who need to know
such information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information or unless expressly
authorized by an officer of Company in writing.

 

Employee Confidential Information and Inventions Assignment Agreement

Ronald Andrews Page 1

 

 

1.4 Term of Nondisclosure Restrictions. I understand that Confidential
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1. If a temporal limitation on my obligation not to
use or disclose such information is required under applicable law, and the
Agreement or its restriction(s) cannot otherwise be enforced, I agree and
Company agrees that the two-year period after the date my employment ends will
be the temporal limitation relevant to the contested restriction; provided,
however, that this sentence will not apply to trade secrets protected without
temporal limitation under applicable law.

 

1.5 No Improper Use of Information of Prior Employers and Others. During my
employment by Company, I will not improperly use or disclose confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.

 

2. Assignments of Inventions.

 

2.1 Definitions. As used in this Agreement, the term “Intellectual Property
Rights” means all trade secrets, Copyrights, trademarks, mask work rights,
patents and other intellectual property rights recognized by the laws of any
jurisdiction or country; the term “Copyright” means the exclusive legal right to
reproduce, perform, display, distribute and make derivative works of a work of
authorship (as a literary, musical, or artistic work) recognized by the laws of
any jurisdiction or country; and the term “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights
recognized by the laws of any jurisdiction or country.

 

2.2 Excluded Inventions and Other Inventions. Attached hereto as Exhibit A is a
list describing all existing Inventions, if any, (a) that are owned by me or in
which I have an interest and were made or acquired by me prior to my date of
first employment by Company, (b) that may relate to Company’s business or actual
or demonstrably anticipated research or development, and (c) that are not to be
assigned to Company (“Excluded Inventions”). If no such list is attached, I
represent and agree that it is because I have no Excluded Inventions. For
purposes of this Agreement, “Other Inventions” means Inventions in which I have
or may have an interest, as of the commencement of my employment or thereafter,
other than Company Inventions (as defined below) and Excluded Inventions. I
acknowledge and agree that if I use any Excluded Inventions or any Other
Inventions in the scope of my employment, or if I include any Excluded
Inventions or Other Inventions in any product or service of Company, or if my
rights in any Excluded Inventions or Other Inventions may block or interfere
with, or may otherwise be required for, the exercise by Company of any rights
assigned to Company under this Agreement, I will immediately so notify Company
in writing. Unless Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to Company, in such
circumstances (whether or not I give Company notice as required above), a
non-exclusive, perpetual, transferable, fully-paid and royalty-free, irrevocable
and worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Excluded Inventions and Other
Inventions. To the extent that any third parties have rights in any such Other
Inventions, I hereby represent and warrant that such third party or parties have
validly and irrevocably granted to me the right to grant the license stated
above.

 

2.3 Assignment of Company Inventions. Inventions assigned to Company or to a
third party as directed by Company pursuant to Section 2.6 are referred to in
this Agreement as “Company Inventions.” Subject to Section 2.4 and except for
Excluded Inventions set forth in Exhibit A and Other Inventions, I hereby assign
to Company all my right, title, and interest in and to any and all Inventions
(and all Intellectual Property Rights with respect thereto) made, conceived,
reduced to practice, or learned by me, either alone or with others, during the
period of my employment by Company. To the extent required by applicable
Copyright laws, I agree to assign in the future (when any copyrightable
Inventions are first fixed in a tangible medium of expression) my Copyright
rights in and to such Inventions. Any assignment of Company Inventions (and all
Intellectual Property Rights with respect thereto) hereunder includes an
assignment of all Moral Rights. To the extent such Moral Rights cannot be
assigned to Company and to the extent the following is allowed by the laws in
any country where Moral Rights exist, I hereby unconditionally and irrevocably
waive the enforcement of such Moral Rights, and all claims and causes of action
of any kind against Company or related to Company’s customers, with respect to
such rights. I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Company
Inventions (and any Intellectual Property Rights with respect thereto).

 

2.4 Unassigned or Nonassignable Inventions. I recognize that this Agreement will
not be deemed to require assignment of any Invention that is covered under
California Labor Code section 2870(a) (the “Specific Inventions Law”) except for
those Inventions that are covered by a contract between Company and the United
States or any of its agencies that require full title to such patent or
Invention to be in the United States.

 

Employee Confidential Information and Inventions Assignment Agreement

Ronald Andrews Page 2

 

 

2.5 Obligation to Keep Company Informed. During the period of my employment, I
will promptly and fully disclose to Company in writing all Inventions authored,
conceived, or reduced to practice by me, either alone or jointly with others. At
the time of each such disclosure, I will advise Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of
the Specific Inventions Law; and I will at that time provide to Company in
writing all evidence necessary to substantiate that belief. Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to Company pursuant
to this Agreement relating to Inventions that qualify fully for protection under
the Specific Inventions Law. I will preserve the confidentiality of any
Invention that does not fully qualify for protection under the Specific
Inventions Law.

 

2.6 Government or Third Party. I agree that, as directed by Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.

 

2.7 Ownership of Work Product. I agree that Company will exclusively own all
work product that is made by me (solely or jointly with others) within the scope
of my employment, and I hereby irrevocably and unconditionally assign to Company
all right, title and interest worldwide in and to such work product. I
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by Copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C., Section 101). I understand and agree that I have no
right to publish on, submit for publishing, or use for any publication any work
product protected by this Section, except as necessary to perform services for
Company.

 

2.8 Enforcement of Intellectual Property Rights and Assistance. I will assist
Company in every proper way to obtain, and from time to time enforce, United
States and foreign Intellectual Property Rights and Moral Rights relating to
Company Inventions in any and all countries. To that end I will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Intellectual Property
Rights and the assignment thereof. In addition, I will execute, verify and
deliver assignments of such Intellectual Property Rights to Company or its
designee, including the United States or any third party designated by Company.
My obligation to assist Company with respect to Intellectual Property Rights
relating to such Company Inventions in any and all countries will continue
beyond the termination of my employment, but Company will compensate me at a
reasonable rate after my termination for the time actually spent by me at
Company’s request on such assistance. In the event Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in the preceding paragraph, I hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as my agent and attorney in fact, which appointment is coupled with an
interest, to act for and on my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
me. I hereby waive and quitclaim to Company any and all claims, of any nature
whatsoever, which I now or may hereafter have for infringement of any
Intellectual Property Rights assigned under this Agreement to Company.

 

2.9 Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company except in strict compliance with Company’s policies
regarding the use of such software.

 

3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Company at all
times.

 

4. Duty of Loyalty During Employment. I agree that during the period of my
employment by Company, I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.

 

5. No Solicitation of Employees, Consultants or Contractors. I agree that during
the period of my employment and for the one year period after the date my
employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by Company, I will not, as an
officer, director, employee, consultant, owner, partner, or in any other
capacity, either directly or through others, except on behalf of Company,
solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any person known to me to be an employee, consultant, or independent
contractor of Company to terminate his or her relationship with Company, even if
I did not initiate the discussion or seek out the contact.

 

6. Reasonableness of Restrictions.

 

6.1 I agree that I have read this entire Agreement and understand it. I agree
that this Agreement does not prevent me from earning a living or pursuing my
career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by Company’s legitimate business interests.
I represent and agree that I am entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by the Agreement and the
restrictions contained in it.

 

6.2 In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, I and Company agree that the court
will read the Agreement as a whole and interpret the restriction(s) at issue to
be enforceable and valid to the maximum extent allowed by law.

 

Employee Confidential Information and Inventions Assignment Agreement

Ronald Andrews Page 3

 

 

6.3 If the court declines to enforce this Agreement in the manner provided in
subsection 6.2, Company and I agree that this Agreement will be automatically
modified to provide Company with the maximum protection of its business
interests allowed by law and I agree to be bound by this Agreement as modified.

 

7. No Conflicting Agreement or Obligation. I represent that my performance of
all the terms of this Agreement and as an employee of Company does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict with this Agreement.

 

8. Return of Company Property. When I leave the employ of Company, I will
deliver to Company any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies thereof, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information of Company. I agree that I will not
copy, delete, or alter any information contained upon my Company computer or
Company equipment before I return it to Company. In addition, if I have used any
personal computer, server, or e-mail system to receive, store, review, prepare
or transmit any Company information, including but not limited to, Confidential
Information, I agree to provide Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed. I further agree that any property situated on
Company’s premises and owned by Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by
Company’s personnel at any time with or without notice. Prior to leaving, I will
cooperate with Company in attending an exit interview and completing and signing
Company’s termination statement if required to do so by Company.

 

9. Legal and Equitable Remedies.

 

9.1 I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms. I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to Company, and Company will have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach or threatened breach of this
Agreement.

 

9.2 In the event Company enforces this Agreement through a court order, I agree
that the restrictions of Section 5 will remain in effect for a period of 12
months from the effective date of the Order enforcing the Agreement.

 

10. Notices. Any notices required or permitted under this Agreement will be
given to Company at its headquarters location at the time notice is given,
labeled “Attention Chief Executive Officer,” and to me at my address as listed
on Company payroll, or at such other address as Company or I may designate by
written notice to the other. Notice will be effective upon receipt or refusal of
delivery. If delivered by certified or registered mail, notice will be
considered to have been given five business days after it was mailed, as
evidenced by the postmark. If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt.

 

11. Publication of This Agreement to Subsequent Employer or Business Associates
of Employee.

 

11.1 If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the restrictions
described in Section 5 of this Agreement are in effect I agree to inform my
potential employer, partner, co-owner and/or others involved in managing the
business with which I have an opportunity to be associated of my obligations
under this Agreement and also agree to provide such person or persons with a
copy of this Agreement.

 

11.2 I agree to inform Company of all employment and business ventures which I
enter into while the restrictions described in Section 5 of this Agreement are
in effect and I also authorize Company to provide copies of this Agreement to my
employer, partner, co-owner and/or others involved in managing the business with
which I am employed or associated and to make such persons aware of my
obligations under this Agreement.

 

12. General Provisions.

 

12.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California as
such laws are applied to agreements entered into and to be performed entirely
within California between residents of California. I hereby expressly consent to
the personal jurisdiction and venue of the state and federal courts located in
California for any lawsuit filed there against me by Company arising from or
related to this Agreement.

 

Employee Confidential Information and Inventions Assignment Agreement

Ronald Andrews Page 4

 

 

12.2 Severability. In case any one or more of the provisions, subsections, or
sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement. If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.

 

12.3 Successors and Assigns. This Agreement is for my benefit and the benefit of
Company, its successors, assigns, parent corporations, Subsidiaries, affiliates,
and purchasers, and will be binding upon my heirs, executors, administrators and
other legal representatives.

 

12.4 Survival. This Agreement shall survive the termination of my employment,
regardless of the reason, and the assignment of this Agreement by Company to any
successor in interest or other assignee.

 

12.5 Employment At-Will. I agree and understand that nothing in this Agreement
will change my at-will employment status or confer any right with respect to
continuation of employment by Company, nor will it interfere in any way with my
right or Company’s right to terminate my employment at any time, with or without
cause or advance notice.

 

12.6 Waiver. No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right. Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.

 

12.7 Export. I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

 

12.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be taken
together and deemed to be one instrument. This Agreement may also be executed
and delivered by facsimile signature, PDF or any electronic signature complying
with the U.S. federal ESIGN Act of 2000 (e.g., www.docusign.com).

 

12.9 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION OF THIS AGREEMENT.

 

Employee Confidential Information and Inventions Assignment Agreement

Ronald Andrews Page 5

 

 

This Agreement shall be effective as of July 1, 2019.

 

  EMPLOYEE:         /s/ Ronald Andrews   (Signature)         Ronald Andrews  
Name   Address:                   COMPANY:       Accepted and agreed      
Oncocyte corporation         By: /s/ Albert Parker   Name: Albert Parker  
Title: Chief Operating Officer         Address: 1010 Atlantic Avenue, Suite 102
    Alameda, CA 94501

 

Employee Confidential Information and Inventions Assignment Agreement

Ronald Andrews Page 6

 

 

Exhibit A

to the

Employee Confidential Information And Inventions Assignment Agreement

 

Excluded Inventions

 

TO: OncoCyte Corporation   FROM: Ronald Andrews   DATE:    

 

1. Excluded Inventions Disclosure. Except as listed in Section 2 below, the
following is a complete list of all Excluded Inventions:

 

  ☐ No Excluded Inventions.         ☒ See below:

 

  Vinome Inc Patents related to using genomic and phenotypic information to
determine personal  preference in selecting wine, other spirits, and
beverages,  food, perfume/colognes etc.       2 patents are pending and can be
provided upon request.            

 

  ☐ Additional sheets attached.

 

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to the Excluded Inventions generally listed
below, the intellectual property rights and duty of confidentiality with respect
to which I owe to the following party(ies):

 

  Excluded Invention   Party(ies)   Relationship 1.           2.           3.  
       

 

  ☐ Additional sheets attached.

 

   

 

 

3. Limited Exclusion Notification.

 

This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

 

a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

 

b. Result from any work performed by you for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

 

 

 



